Citation Nr: 0731731	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  00-11 190	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the right hand.

2.  Entitlement to higher ratings following the grant of 
service connection for bilateral pes planus, rated as 0 
percent (noncompensable) prior to April 23, 1999, and as 10 
percent from April 23, 1999.

3.  Entitlement to rating in excess of 30 percent for major 
depression.

4.  Entitlement to an increased (compensable) rating for a 
right knee disability.

5.  Entitlement to an increased (compensable) rating for a 
left knee disability.

6.  Entitlement to an increased (compensable) rating for a 
right ankle disability.

7.  Entitlement to an increased (compensable) rating for a 
left ankle disability.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from June 1997 to September 
1998.

This appeal to the Board of Veterans Appeals (Board) arose 
from a June 1999 rating decision (issued in July 1999) in 
which the RO in New York, New York (New York RO) denied 
service connection for a neurological disability of the right 
hand and granted service connection and assigned an initial 
noncompensable rating for bilateral pes planus, effective 
September 16, 1998.  A notice of disagreement (NOD) was 
received in June 1999, an a statement of the case (SOC) was 
issued in January 2000.  A substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) was received in 
May 2000.

By a July 2001 rating decision, the New York RO, inter alia, 
increased the initial rating assigned for bilateral pes 
planus from 0 to 10 percent, effective April 23, 1999.   
Supplemental SOCs (SSOCs) (reflecting the continued denial of 
the claim for service connection, and a higher rating for 
bilateral pes planus) were issued in July and October 2001, 
February 2002, and May 2003.  

As indicated above, the veteran initially appealed the 
noncompensable, initial rating assigned following the grant 
of service connection for bilateral pes planus.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Morever, although the RO increased the rating for that 
disability to 10 percent from April 23, 1999, as higher 
ratings for the disability are available before and after 
that date, the matter of a higher rating since April 23, 1999 
also is before the Board.  Id.; See AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

In February 2002, the claims file was transferred from New 
York RO to the RO in Columbia, South Carolina , reflecting 
the veteran's change of residence to that state.

This appeal also arose from an August 2002 rating action in 
which the RO, inter alia, denied a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), for which a NOD was received in October 
2002, and October and November 2002 rating actions in which 
the RO denied the veteran's claims for ratings in excess of 
30 percent for major depression and 20 percent for lumbar 
degenerative disc disease (DDD), and compensable ratings for 
right and left knee and ankle disabilities.  A NOD with 
regard to higher ratings for these latter disabilities was 
received in December 2002, and a SOC was issued in May 2003.  
A substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) was received in June 2003.

In October 2003, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for further development and notice.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claims (as reflected in a July 2004 SSOC), and returned these 
matters to the Board.  

In a February 2005 decision, the Board, inter alia, denied 
the veteran's claims for service connection for a 
neurological disability of the right hand and for higher 
ratings for bilateral pes planus, for major depression, and 
for right and left knee and ankle disabilities.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veteran's Claims (Court).  

In a March 2007 single-judge Memorandum Decision, the Court 
noted that, although the VA obtained a copy of the Social 
Security Administration (SSA) decision, there was no evidence 
of whether VA actually requested copies of all the medical 
records underlying that determination as the record on appeal 
did not contain the VA's request for the SSA records and the 
SSA response thereto.  Consequently, the Court could not 
conclude that there was substantial compliance with the 
October 2003 Board remand instructions under the holding in 
Stegall v. West, 11 Vet. App. 269, 271 (1998).  Hence, the 
Court vacated the Board's February 2005 decision, remanding 
these matters to the Board for further action consistent with 
the Memorandum Decision.  

The Board also points out that, in February 2005,  the Board 
also remanded to the RO via the AMC the veteran's claims for 
a TDIU and for a rating in excess of 20 percent for lumbar 
DDD for further development and notice.  After accomplishing 
the required actions, the RO/AMC continued the denial of each 
of these claims (as reflected in the September 2006 SSOC), 
and returned the matters to the Board for further appellate 
consideration.  In a January 2007 decision, the Board 
affirmed the RO's denials of the veteran's TDIU and lumbar 
DDD claims; as such, these matters are no longer in appellate 
status.

Further, in May 2006, the veteran submitted a statement 
indicating that he no longer wanted his attorney to represent 
him.  In addition, the claims file contains an undated 
statement from the veteran's former attorney, indicating that 
he is no longer representing the veteran and cancelling the 
power of attorney.  The Board recognizes the change in 
representation.

For the reasons expressed below, the matters on remaining on 
appeal (those remanded by the Court) are being remanded to 
the RO via (AMC, in Washington, DC).  VA will notify the 
veteran when further action, on his part, is required.

As final preliminary matters, the Board notes that, in a July 
2006 statement, the veteran raised a claim for service 
connection for erectile dysfunction, as secondary to his 
service-connected lumbar DDD.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  


REMAND

Initially, the Board notes that VA's request dated in March 
2004, to which SSA responded the same month, asked not only 
for a copy of the SSA decision awarding disability benefits 
to the veteran, but also copies of all medical records 
underlying that determination.  That fact notwithstanding , 
in compliance with the Memorandum Decision, the RO must 
request copies of all medical records underlying the SSA's 
determination.  In requesting these records, the RO must 
follow the procedures of 38 C.F.R. § 3.159(c ), as regards 
records from Federal facilities.  

The Board's review of the claims file also reveals that there 
are possible outstanding VA medical records that may bear on 
one or more of the claims for higher ratings.  The Board 
record reflects that the veteran has received treatment at 
the VA Medical Center (VAMC) in Augusta, Georgia.  The claims 
file contains records dated from February 21, 2002 to 
September 5, 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Richmond VAMC since September 5, 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

Further, in light of the additional evidence being sought, 
the evidence already in the claims file indicating that 
veteran's service-connected orthopedic disabilities may have 
worsened since his last examination in July 2002, and to give 
the veteran every consideration in connection with these 
claims, the Board finds that further examination findings are 
needed to evaluate the severity of his pes planus and knee 
and ankle disabilities.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  [Parenthetically, the Board notes that, by 
comparison, the veteran was recently examined in August 2006 
to evaluate the severity of his depression, and there is no 
indication that these examination findings are insufficient 
to evaluate that disability.]

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician at an appropriate VA 
medical facility, to evaluate his service-connected flat 
feet, knee and ankle disabilities  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the initial 
rating claim (as the original claim will be considered on the 
basis the evidence of record), and shall result in denial of 
the claims for increase.  See 38 C.F.R. § 3.655(a),(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, the RO should also 
give the appellant another opportunity to present information 
and/or evidence pertinent to any of the claims remaining on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all evidence in his 
possession.  The RO should also ensure that its notice to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
disability ratings and effective dates-as appropriate (not 
previously provided with regard to the issues on appeal).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims on appeal.  The RO's readjudication 
of the claims should include consideration of all evidence 
added to the record since the RO's last adjudication of the 
claims.  Further, the RO should also document its continued 
consideration of whether further "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to Fenderson, 
cited to above, is warranted for the veteran's bilateral pes 
planus.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Augusta 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of a claimed 
neurological disability of the right 
hand, and/or his service-connected pes 
planus, depression, and/or knee and ankle 
disabilities, since September 5, 2006 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should request from SSA 
copies of all medical records 
underlying its March 2002 decision 
awarding disability benefits to the 
veteran and any other determination.  
In requesting these records, the RO 
must follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the appellant meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a 
physician, at an appropriate VA facility, 
of his feet, knees and ankles.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

With regard to bilateral pes planus (flat 
feet), the examiner should render all 
specific findings needed to rate the 
veteran's pes planus, to include whether 
the disability results in marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the Achilles tendon on manipulation not 
improved by orthopedic shoes or 
appliances.  

With regard to his knees, the examiner 
should conduct range of motion studies of 
each knee (expressed in degrees), noting 
the exact measurements for flexion and 
extension, and specifically identifying 
any excursion of motion accompanied by 
pain.  If pain on motion in either knee 
is observed, the examiner should comment 
on the extent of pain, and indicate at 
which point pain begins.  Tests of joint 
motion against varying resistance should 
be performed on both knees.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation 
in each knee.  If instability is present, 
the examiner should, based on the 
examination results and the veteran's 
documented medical history and 
assertions, assess whether such 
instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation in either knee, and if so, 
whether such dislocations are accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint. 

Regarding the ankles, the examiner is 
requested to perform range of motion 
testing of each ankle (expressed in 
degrees) and to indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with either 
ankle.  If pain on motion is observed, 
the examiner should indicate the degree 
at which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of each ankle is 
best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis of 
either ankle, malunion of the os calcis 
or astagalus, or astragalectomy.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the service-
connection and higher rating claims on 
appeal.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claims 
for increased ratings for right and left 
knee and ankle disabilities, the RO 
should apply the provisions of 3.655(b), 
as appropriate.  Otherwise, the RO should 
adjudicate each claim  in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the ratings 
assigned for bilateral pes planus should 
include continued consideration of 
whether staged rating of the disability, 
pursuant to Fenderson (cited to above), 
is appropriate 

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

